Citation Nr: 0720281	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-13 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss, for the period from March 19, 2002, to April 
19, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to June 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for bilateral 
hearing loss and assigned an initial zero percent rating, 
effective March 19, 2002.  

The veteran appealed the initial zero percent rating assigned 
by the RO.  Before the matter was certified to the Board, in 
a May 2005 rating decision, the RO increased the rating for 
the veteran's bilateral hearing loss to 20 percent, effective 
April 19, 2005.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (holding that at the time of an initial award of 
service connection, separate disability ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings).  

In a May 2005 statement, the veteran indicated that he was 
satisfied with the 20 percent rating assigned for his 
service-connected bilateral hearing loss, from April 19, 
2005.  Thus, the issue of entitlement to a rating in excess 
of 20 percent for bilateral hearing loss is no longer in 
appellate status.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2006).  

However, in his May 2005 statement, the veteran argued that 
the 20 percent disability rating assigned for his bilateral 
hearing loss should have been made effective from March 19, 
2002, the date of the award of service connection.  Given the 
procedural history of this case, the remaining issue on 
appeal is as set forth on the cover page of this decision.  
Fenderson, 12 Vet. App. 126.  

The Board notes that in April 2006 and April 2007 written 
arguments, the veteran's representative listed the issues on 
appeal as including entitlement to a rating in excess of 20 
percent for bilateral hearing loss.  For the reasons 
discussed immediately above, however, such issue is not 
currently before the Board.  The veteran is advised that if 
he wishes to file a claim for a rating in excess of 20 
percent for bilateral hearing loss, he should contact the RO 
in writing.  


FINDING OF FACT

Prior to April 19, 2005, the most probative medical evidence 
shows that the veteran had, at worst, Level I in the right 
ear and Level II in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss, for the period from March 19, 2002, to April 
19, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a March 2002 letter issued prior to the 
initial decision on his claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of service connection for hearing loss, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letter also 
advised the veteran that VA would assist him in obtaining 
necessary evidence in support of his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the letter discussed above did not include the 
additional elements delineated by the Court in 
Dingess/Hartman, the evidence does not show, nor does the 
veteran or his representative contend, that any deficiencies 
have resulted in prejudice.  See Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In that regard, the RO subsequently 
corrected this deficiency with respect to the critical 
"degree of disability" element, in a March 2005 letter, as 
well as a March 2005 Supplemental Statement of the Case.  The 
RO then reconsidered the claim, as evidenced by the December 
2005 Supplemental Statement of the Case.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are private and VA clinical records identified by 
the veteran.  There is no indication of outstanding, 
available records and the veteran and his representative have 
not argued otherwise.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2006).  The veteran was 
afforded a VA medical examination for compensation purposes 
in April 2005.  Given the nature of the issue on appeal, 
another VA medical examination at this juncture would serve 
little purpose.  38 C.F.R. § 3.159(c)(4) (2006).  An 
additional VA medical examination is therefore not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the veteran nor his attorney has 
argued otherwise.  


Background

The veteran's service medical records are negative for 
complaints or findings of hearing loss.  At his June 1969 
service separation medical examination, the veteran's ears 
were normal and his hearing acuity was 15/15, bilaterally, on 
whispered and spoken voice testing.  

On March 19, 2002, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for bilateral hearing loss.  

In support of his claim, the veteran submitted the results of 
March 15, 2002, VA audiometric testing which showed that the 
veteran's right ear pure tone thresholds were 15, 15, 50, 60, 
and 65 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  The four -frequency right pure tone average 
was 47.5 decibels.  Left ear pure tone thresholds were 10, 
15, 45, 55, and 60 decibels at the same tested frequencies.  
The four -frequency right pure tone average was 43.75 
decibels.  Speech recognition was 96 percent correct in the 
right ear and 84 percent correct in the left ear.  The 
examination report noted that the veteran reported military 
noise exposure from artillery, as well as post-service 
occupational noise exposure in construction.  

Based on this evidence, in a February 2003 rating decision, 
the RO granted service connection for bilateral hearing loss 
and assigned an initial zero percent rating, effective March 
19, 2002, the date of receipt of his original claim.  The 
veteran appealed the RO's determination, arguing that a 
higher rating was warranted.  He reported that he had 
difficulty hearing and had recently been prescribed hearing 
aids.  

In support of his appeal, the RO obtained additional VA 
clinical records showing that on March 19, 2003, the veteran 
was seen in the audiological clinic where he requested 
hearing aids.  Audiometric testing was performed and the 
examiner concluded that the results were consistent with the 
prior audiometric test results obtained in March 2002.  
Specifically, this audiometric testing showed that the 
veteran's right ear pure tone thresholds were 15, 20, 55, and 
70 decibels at 500, 1,000, 2,000, and 4,000 hertz, 
respectively.  Left ear pure tone thresholds were 10, 20, 50, 
and 65 decibels at the same tested frequencies.  Based on the 
results of this test, hearing aids were ordered.  

On April 16, 2003, the veteran returned to the VA clinic for 
the fitting of his hearing aids and requested another 
audiological evaluation. He indicated that he was having 
difficulty understanding speech in noisy environments.  The 
results of another audiometric test showed a bilateral 
sensorineural hearing loss of moderate to moderately-severe 
degree.  Specifically, audiometric testing showed that the 
veteran's right ear pure tone thresholds were 15, 20, 55, and 
70 decibels at 500, 1,000, 2,000, and 4,000 hertz, 
respectively.  Left ear pure tone thresholds were 10, 20, 50, 
and 65 decibels at the same tested frequencies.  Speech 
recognition was 86 percent correct in the right ear and 82 
percent correct in the left ear.  

In support of his appeal, the veteran submitted the results 
of a private audiogram, reportedly conducted in August 2003.  
The result of the audiogram are in the form of an 
uninterpreted audiometry graph.

The veteran again underwent VA audiometric testing on April 
19, 2005, which showed that his right ear pure tone 
thresholds were 20, 25, 60, 65, and 70 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively.  The four 
-frequency right pure tone average was 54 decibels.  Left ear 
pure tone thresholds were 25, 25, 55, 65, and 75 decibels at 
the same tested frequencies.  The four -frequency right pure 
tone average was 55 decibels.  Speech recognition was 74 
percent correct in the right ear and 72 percent correct in 
the left ear.  

Based on these findings, in a May 2005 rating decision, the 
RO increased the rating for the veteran's bilateral hearing 
loss to 20 percent, effective April 19, 2005, the date the 
veteran's hearing loss was shown to have increased in 
severity.  


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

Under VA regulation, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2006).

The regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second is where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2006).


Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against an initial compensable rating for bilateral 
hearing loss, for the period from March 19, 2002, to April 
19, 2005.

As discussed above, the March 15, 2002, VA audiometric 
examination showed that the veteran had an average pure tone 
threshold of 47.5 decibels in the right ear with speech 
discrimination of 96 percent.  He had an average pure tone 
threshold of 43.75 decibels in the left ear with speech 
discrimination of 84 percent.  The only possible 
interpretation of this examination is that the veteran's 
hearing loss was at Level I in the right ear and Level II in 
the left ear.  Therefore, a compensable rating would not be 
warranted based on the results of this test.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  The Board considered the 
provisions of 38 C.F.R. § 4.86, but the results of this 
audiometric examination clearly show that these provisions 
are not applicable. 

The Board has also considered the March 19, 2003, and the 
April 16, 2003, audiometric test reports.  These tests, 
however, are of limited probative value, as they were 
conducted for the purpose of hearing aid evaluations, and not 
for rating purposes.  In any event, the Board notes that the 
audiologist noted that the result of these tests were 
consistent with the prior audiometric test results obtained 
in March 2002, which show that a noncompensable rating is 
warranted.  In any event, because these audiograms do not 
contain results for hearing acuity at the 2,000 Hertz level, 
there is no accurate basis on which to apply these findings 
to the criteria set forth at 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

Similarly, the Board has considered the results of the 
private audiogram, reportedly conducted in August 2003.  
However, as noted, the results of the audiogram are in the 
form of an uninterpreted audiometry graph.  The are not 
accompanied by a narrative summary.  While the veteran 
reports that the examination was conducted by a licensed 
audiologist, the study is uninterpreted and contains no 
indication that word recognition using the Maryland CNC test 
was conducted.  Because the form is not compatible with VA 
guidelines, the Board finds that it is of limited probative 
value.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995). 

The Board has also considered the veteran's contentions to 
the effect that experiences difficulty hearing and 
understanding others, particularly in noisy environments.  He 
also reports that due to his decreased hearing acuity, he 
often does not hear his cellular telephone ring, causing 
embarrassment.  He states that he has also missed 
instructions at work, which can be dangerous.  The veteran 
also indicated that his hearing loss affects his home life, 
in that his spouse and children laughed at him when he 
misunderstood conversations.  

While the Board is sympathetic to the veteran, in the context 
of this case, the objective audiometric examination reports 
are entitled to more probative weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, as explained above, the numeric 
designations correlate to a zero percent disability rating, 
for the period from March 19, 2002, to April 19, 2005.

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  However, after 
reviewing the record, the Board finds that there is no basis 
for further action on this question.  There is no objective 
evidence of record demonstrating that the veteran's service-
connected hearing loss markedly interferes with his 
employment, beyond that contemplated by the rating schedule.  
Likewise, there is no evidence of record showing that he has 
been frequently hospitalized due to hearing loss.  Indeed, it 
does not appear that he has been hospitalized for this 
disability at all since his separation from service.  
Consequently, the Board finds that no further action on this 
matter is warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss, for the period from March 19, 2002, to April 
19, 2005, is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


